Case:18-18627-JGR Doc#:87 Filed:04/03/20              Entered:04/03/20 11:52:09 Page1 of 1



                         UNITED STATES BANKRUPTCY COURT
                           FOR THE DISTRICT OF COLORADO

In re:                                       )
                                             )
DENNIS K. OBDUSKEY,                          )
                                             )      Case No.: 18-18627-JGR
                                             )      Chapter 13
Debtor.                                      )

                      ORDER ALLOWING AND APPROVING FEES

        The Law Office of Stephen H. Swift, P.C., counsel for the Debtor(s), is allowed a fee for
services rendered post confirmation herein of $750.00 and reimbursement of out-of-pocket
expenses incurred post confirmation of $-0-. The Court previously approved attorney fees in the
aggregate amount of $4,100.00 and out-of-pocket expenses in the aggregate amount of $-0-.
Counsel received $1,355.00 pre-petition. The total remaining balance of $3,495.00 is payable
out of plan payments.

____________,
______   April2020
    _ ______,  3,2020                        BY THE COURT:


                                             _____________________________________
                                             _ __
                                             __ ____
                                                 _ ___________________________
                                             United
                                                  ed States
                                             Unnited
                                             U       Stat es Bankruptcy
                                                       ates
                                                          es Bankru   y Judge
                                                                  uptcy Judge
